Bell, J.
This was an action for the killing of a cow by the alleged negligent operation of the defendant’s train. A verdict was returned in favor of the plaintiff', and the defendant excepted to the overruling of its motion for a new trial, based upon the usual general grounds and several special assignments upon the refusal of certain requests to charge. Held:
1. The requests for instructions, in so far as pertinent and proper, were sufficiently covered by the charge of the .court, which w'as full and fair.
2. The evidence was materially in conflict, and would have authorized a verdict for either party, and the discretion of the trial judge in overruling the motion for a new trial is not to be controlled upon review.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.